EXAMINER’S COMMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The terminal disclaimer filed on April 5, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,041,087 has been reviewed and is accepted.  The terminal disclaimer was approved on April 5, 2022.  Accordingly, the non-statutory double patenting rejection has been withdrawn. 
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua T. Elliott, Applicant’s representative, on April 15, 2022. 
In the claims
4.	The claims have been amended as follows: 
In claim 12, line 6, the phrase “a position corresponding” has been amended to recite --the position corresponding--.  
In line 5 of each of the following claims: 24-31, the phrase “a position corresponding” has been amended to recite --the position corresponding--.  
In line 7 of each of the following claims: 12 and 24-31, the phrase “the amino acid corresponding” has been amended to recite --the amino acid at the position corresponding--. 
Allowable Subject Matter
5.	Claims 12, 14, 18, and 24-31 are allowed.
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662